Appeal from a judgment of the Supreme Court (Breslin, J.), rendered June 14, 2012 in Albany County, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
In full satisfaction of a five-count indictment, defendant pleaded guilty to attempted burglary in the second degree and waived his right to appeal. He was thereafter sentenced, pursuant to the plea agreement, to a prison term of seven years to be followed by three years of postrelease supervision. Defendant now appeals.
We affirm. Contrary to defendant’s contention, our review of the plea colloquy and the counseled written waiver executed by defendant establish that he knowingly, intelligently and voluntarily waived the right to appeal his conviction and sentence (see People v Frasier, 105 AD3d 1079, 1080 [2013], lv denied 22 NY3d 1088 [2014]; People v Ferro, 101 AD3d 1243, 1244 [2012], lv denied 20 NY3d 1098 [2013]). Defendant’s sole remaining contention on appeal, that the sentence is harsh and excessive, is precluded by his valid appeal waiver (see People v Newton, 113 AD3d 1000, 1001 [2014]; People v Marshall, 108 AD3d 884, 884 [2013], lv denied 22 NY3d 957 [2013]).
Lahtinen, J.E, Garry, Egan Jr., Devine and Clark, JJ., concur.
Ordered that the judgment is affirmed.